Citation Nr: 0932324	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  99-06 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2. Entitlement to service connection for a sleep disturbance 
to include sleep apnea. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously the subject of remands by the Board 
in July 2006 and June 2008 for additional notification and 
development. Such actions have been completed, and the case 
is ready for appellate review. 


FINDINGS OF FACT

1. COPD was neither aggravated nor incurred during active 
service.

2. The Veteran's sleep disturbances, including sleep apnea, 
have not been shown to manifest from an in-service etiology 
that is distinguishable from posttraumatic stress disorder 
(PTSD) symptoms and non-service connected physical disorders. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for COPD have not been met. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).

2. The criteria for the establishment of service connection 
for a sleep disturbance, including sleep apnea, have not been 
met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 4.14 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in May 2005 and 
July 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part. These revisions are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until the July 2006 letter. Although this notification 
obligation was not met before the initial RO decision, the 
Board finds this timing error non-prejudicial since his 
service connection claims are denied, rendering the content 
of the notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, Social Security Administration (SSA) 
records and VA treatment records are associated with the 
claims file.  The Veteran was afforded a VA examination for 
his sleep disturbance claim. 

The Veteran was not afforded a VA examination for his COPD 
claim.  The Board finds that a VA examination is not 
necessary to adjudicate this claim since no medical evidence 
suggests that COPD may be etiologically related to his active 
service. See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA not obligated to provide a medical examination and 
medical opinions, absent showing by the Veteran of a causal 
connection between his disability and his military service).

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Chronic obstructive pulmonary disease (COPD)

The Veteran contends his current COPD is etiologically 
related to service. The preponderance of the evidence is 
against the claim, and it will be denied. 

Service treatment records do not show any complaints or 
treatment for any breathing disorder. The Veteran's 
separation medical history questionnaire reflected that the 
Veteran did not experience shortness of breath or asthma. 

The Veteran began receiving SSA disability benefits, 
effective January 1993, due to his back condition and 
psychological disorders.  

The Veteran has been diagnosed with COPD for many years. VA 
treatment records, dated October 1997, showed that the 
Veteran used a continuous positive airway pressure (CPAP) 
machine to treatment his COPD symptoms and was recommended 
for nicotine dependence counseling as part of a smoking 
cessation program. Subsequent treatment notes, dated June 
2003, reflected that the Veteran continued to use a CPAP 
machine and smoked approximately one pack of cigarettes per 
day. In November 2005, the Veteran sought emergency room 
treatment shortness of breath symptoms. He noted it usually 
occurred with exertion. He affirmed that he continued to 
smoke. The emergency room physician suspected heart disease 
and recommended a cardiac evaluation. 

There is no evidence to indicate that the Veteran's current 
COPD has any etiological relationship to any incident of his 
active service. The Veteran was advised of the need to submit 
medical evidence demonstrating a current disorder and a nexus 
between a current disorder and service by way of the May 2005 
and July 2006 letters from the RO to him, but he has failed 
to do so. A claimant has a responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the Veteran was clearly 
advised in the letters of the need to submit medical evidence 
of a current disorder and a relationship between a current 
disorder and an injury, disease or event in service. 

While the Veteran is clearly of the opinion that his COPD is 
related to service, as a layperson, the Veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
Competent medical evidence is required. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). Without any competent medical 
evidence to suggest that COPD was incurred during active 
service, the claim is denied. 38 C.F.R. §§ 3.159(a), 3.303; 
Espiritu, supra. 

Sleep disturbance to include sleep apnea

The Veteran contends that he has a sleep disorder 
etiologically related to service. The medical evidence does 
not show that the Veteran has a sleep disorder that is 
distinguishable from his posttraumatic stress disorder (PTSD) 
symptoms and physical disorders. The claim will be denied. 

Service treatment records reflect that the Veteran complained 
of insomnia on several occasions. In his separation medical 
history questionnaire, the Veteran affirmed having sleep 
disturbances. 

The Veteran began receiving SSA disability benefits, 
effective January 1993, due to his back condition and 
psychological disorders.  

VA treatment notes showed that the Veteran has complained of 
sleep disturbances for many years. VA treatment notes from 
July 1995 reflected that the Veteran underwent a sleep study 
and was diagnosed with mild sleep hypopnea. The record also 
shows that the Veteran has received a diagnosis of sleep 
apnea.  Recent VA treatment records from March 2009 
referenced diagnoses of mild obstructive sleep apnea and 
moderately severe COPD. The Veteran was again urged to quit 
smoking and continue routine use of his CPAP machine. 

In a March 1999 statement, the Veteran contended that sleep 
apnea may also be secondary to his PTSD. In the June 2008 
remand, the Board requested a VA examination to ascertain 
whether the Veteran's sleep disturbances were related to PTSD 
or a separate disability. 

The Veteran underwent a September 2008 VA examination. The 
examiner cited the Veteran's extensive medical history as 
reflected in the claims file. The Veteran reported having 
insomnia dating back to service. The examiner attempted to 
separate the etiologies for the insomnia by asking the 
Veteran about his PTSD symptoms. He opined that a physical 
etiology explained some of the insomnia and concluded that 
the Veteran met the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV) criteria for primary insomnia. He 
commented part of the current insomnia symptomatology was 
related to active service. However, it also was "comingled" 
with PTSD and physical etiologies, such as COPD. The examiner 
stated that he could not separate the etiologies. 

The Board finds the preponderance of the evidence is against 
the claim. The Veteran has experienced sleep disturbances for 
many years. However, the medical record does not confirm that 
the Veteran's sleep disturbances related to his in-service 
insomnia complaints are distinguishable from PTSD or non-
service connected physical etiologies, such as COPD. 
Statements from medical providers which are inconclusive as 
to the origin of a disease cannot be employed as suggestive 
of a linkage between the current disorder and the claimed 
incident of military service. Warren v. Brown, 6 Vet. App. 4, 
6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993). The 
Board also notes that the evaluation of the same disability 
under various diagnoses is to be avoided. 38 C.F.R. 4.14; see 
Fanning v. Brown, 4 Vet. App. 225 (1993). Presently, the 
Veteran is in receipt of service connection for PTSD rated as 
70 percent disabling. The DSM-IV lists "difficulty falling 
or staying asleep" as a persistent symptom considered in 
determining whether PTSD is present. Id. 

In sum, the medical evidence does not show that the Veteran 
has a sleep disorder with a separate etiology from his PTSD 
symptoms and physical disorders. Service connection is 
denied. 38 C.F.R. § 3.303; Warren supra.; Sklar, supra. 


ORDER

Service connection for chronic obstructive pulmonary disorder 
(COPD) is denied. 

Service connection for a sleep disturbance to include sleep 
apnea is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


